Name: Council Regulation (EEC) No 2373/86 of 24 July 1986 laying down, in respect of hops, the amount of aid granted to producers for the 1985 harvest
 Type: Regulation
 Subject Matter: economic policy
 Date Published: nan

 No L 206/2 Official Journal of the European Communities 30 . 7. 86 COUNCIL REGULATION (EEC) No 2373/86 of 24 July 1986 laying down, in respect of hops, the amount of aid granted to producers for the 1985 harvest Whereas, pursuant to Articles 105 and 299 of the Act of Accession of Spain and Portugal, aid for hops cultivated in Spain and Portugal will be granted as from the 1986 harvest, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3800/85 (2), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to obtain a fair income ; whereas the amount of this aid is fixed per hectare and differs according to groups of varieties, taking into account the average return on the areas in full production compared with the average returns for previous harvests, the current position of the market and price trends ; Whereas an examination of the results of the 1985 harvest shows the need to fix aid for certain groups of varieties of hops cultivated in the Community ; Article 1 1 . For the 1985 harvest, aid shall be granted to produ ­ cers of hops cultivated in the Community, with the exception of Spain and Portugal, for the groups of varieties set out in the Annex. 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986 . For the Council The President A. CLARK (&gt;) OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 32. (3) Opinion delivered on 11 July 1986 (not yet published in the Official Journal). 30 . 7. 86 Official Journal of the European Communities No L 206/3 ANNEX Aid granted to hop producers (or the 1985 harvest (Aid amounts (ECU/ha) Group of varieties Community of Ten Aromatic 275 Bitter 350 Others 350 I